DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note: With this office action, the finality of the Final Rejection submitted 12/02/2021 is hereby withdrawn. 
Response to Amendment
The Amendment, filed on 02/02/2022 has been entered and acknowledged by the Examiner.
Claims 1-3 are pending in the instant application.

Allowable Subject Matter
Claims 1-3 are allowed.
	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a light transmitting part equipped on at least one of the pair of external electrodes to pass through ultraviolet generated in the discharge vessel” including the remaining limitations.
	Claims 2-3 are allowable, at least, because of their dependencies on claim 1.

Response to Arguments
	Applicant’s arguments presented 02/02/2022 were found to be persuasive.
Applicant argued that a word was left out when the original International Priority document was translated into the US PG Pub. No. 2011/0156581 of Yasuda, previously between was omitted in the US PG Pub.translation. The reference of Yasuda was the closest to the claims and does not teach the limitation above nor was it found in the Prior Art.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879